Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 1of15

A FILED
~~ U.S. DISTRICT COURT
\) pw/IMM/TMS: USAO 2019R00568 DISTRICT OF MARYLAND

\

IN THE UNITED STATES DISTRICT COURT 70] JAN 27. PB U: 07
FOR THE DISTRICT OF MARYLAND
CLERK'S 9F;

ave on |
gat §

bv

%

UNITED STATES OF AMERICA

   

Vv. : CRIMINAL NOTDOc. Zour 33
BRIAN MARK LEMLEY, JR., * (8 U.S.C. § 1324(a)(1)(A) (ii),
PATRIK JORDAN MATHEWS, and = (a)(1)(A)@iii), (a)(1)(A)(v)(D, and
WILLIAM GARFIELD BILBROUGH * (a)(1)(A)(v)CD (Transporting and
IV, * Harboring Certain Aliens,

* Conspiracy, and Aiding and
Defendants * Abetting); 18 U.S.C. § 922(a)(4)

* (Transporting Machine Gun in

= Interstate Commerce); 18 U.S.C.

- § 922(d)(5) (Disposing of Firearm and

* Ammunition to Illegal Alien); 18

* U.S.C. § 922(g)(5) (Alien in Possession

* of Firearm and Ammunition); 18

me U.S.C. § 924(b) (Transporting

* Firearm and Ammunition in

* Interstate Commerce With Intent to

* Commit Felony); 18 U.S.C. § 2

s (Aiding and Abetting); Forfeiture,

* 8 U.S.C. § 1324(b), 18 U.S.C.

*

§§ 924(d) & 982(a)(6), 21 U.S.C.
§ $53(p), 28 U.S.C. § 2461(c))

*
RKKKKKK

INDICTMENT

COUNT ONE
(Conspiracy to Transport Certain Aliens)

The Grand Jury for the District of Maryland charges that:
From on or about August 30, 2019, through on or about August 31, 2019, in the District of
Maryland and elsewhere, the defendants,

BRIAN MARK LEMLEY, JR., and
WILLIAM GARFIELD BILBROUGH IV,

knowing and in reckless disregard of the fact that an alien had come to, entered, and remained in
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 2 of 15

the United States in violation of law, conspired with each other, and others known and unknown
to the Grand Jury, to transport, move, and attempt to transport and move such alien within the

United States by means of transportation and otherwise, in furtherance of such violation of law.

8 U.S.C. § 1324(a)(1)(A)(v)(D)
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 3 of 15:

COUNT TWO
(Transporting Certain Aliens)

The Grand Jury for the District of Maryland further charges that:
On or about August 31, 2019, in the District of Maryland and elsewhere, the defendants,

BRIAN MARK LEMLEY, JR., and
WILLIAM GARFIELD BILBROUGH IV,

knowing and in reckless disregard of the fact that an alien had come to, entered, and remained in
the United States in violation of law, transported, moved, and attempted to transport and move
such alien within the United States by means of transportation and otherwise, in furtherance of

such violation of law.

8 U.S.C. § 1324(a)(1)(A)(ii) & (a)(1)(A)(v)D
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 4 of 15

COUNT THREE
(Conspiracy to Transport and Harbor Certain Aliens)

The Grand Jury for the District of Maryland further charges that:
From on or about November 2, 2019, through on or about November 3, 2019, in the District
of Maryland and elsewhere, the defendants,

BRIAN MARK LEMLEY, JR., and
WILLIAM GARFIELD BILBROUGH IV,

knowing and in reckless disregard of the fact that an alien had come to, entered, and remained in
the United States in violation of law, conspired with each other, and others known and unknown
to the Grand Jury, (1) to transport, move, and attempt to transport and move such alien within the
United States by means of transportation and otherwise, in furtherance of such violation of law;
and (2) to conceal, harbor, and shield from detection, and attempt to conceal, harbor, and shield

from detection, such alien in any place, including any building and any means of transportation.

8 U.S.C. § 1324(a)(1)(A)(v)(D
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 5 of 15

COUNT FOUR
(Transporting Certain Aliens)

The Grand Jury for the District of Maryland further charges that:
On or about November 3, 2019, in the District of Maryland and elsewhere, the defendants,

BRIAN MARK LEMLEY, JR., and
WILLIAM GARFIELD BILBROUGH IV,

knowing and in reckless disregard of the fact that an alien had come to, entered, and remained in
the United States in violation of law, transported, moved, and attempted to transport and move
such alien within the United States by means of transportation and otherwise, in furtherance of

such violation of law.

8 U.S.C. § 1324(a)(1)(A) (ii) & (a)(1)(A)(v)ID)
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 6 of 15

COUNT FIVE
(Harboring Certain Aliens)

The Grand Jury for the District of Maryland further charges that:
On or about November 3, 2019, in the District of Maryland and elsewhere, the defendants,

BRIAN MARK LEMLEY, JR., and
WILLIAM GARFIELD BILBROUGH IV,

knowing and in reckless disregard of the fact that an alien had come to, entered, and remained in
the United States in violation of law, concealed, harbored, and shielded from detection, and
attempted to conceal, harbor, and shield from detection, such alien in any place, including any

building and any means of transportation.

8 U.S.C. § 1324(a)(1)(A)(iii) & (a)(1)(A)(v)ID
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 7 of 15

COUNT SIX
(Transporting Machine Gun in Interstate Commerce)

The Grand Jury for the District of Maryland further charges that:
On or about January 2, 2020, in the District of Maryland and elsewhere, the defendant,
BRIAN MARK LEMLEY, JR.,
not being a licensed dealer, importer, manufacturer, and collector of firearms within the meaning
of Chapter 44, Title 18, United States Code, knowingly transported in interstate commerce from
Maryland to Delaware a machinegun, as defined in 26 U.S.C. § 5845, without the specific

authorization of the Attorney General.

18 U.S.C. § 922(a)(4)
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 8 of 15

COUNT SEVEN
(Disposing of Firearm and Ammunition to Illegal Alien)

The Grand Jury for the District of Maryland further charges that:
On or about January 5, 2020, in the District of Maryland and elsewhere, the defendant,
BRIAN MARK LEMLEY, JR.,
knowingly sold and otherwise disposed of any firearm and ammunition to any person knowing
and having reasonable cause to believe that such person, being an alien, was illegally and

unlawfully in the United States.

18 U.S.C. § 922(d)(5)
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 9 of 15

COUNT EIGHT
(Alien in Possession of Firearm and Ammunition)

The Grand Jury for the District of Maryland further charges that:
On or about January 5, 2020, in the District of Maryland and elsewhere, the defendant,

BRIAN MARK LEMLEY, JR., and
PATRIK JORDAN MATHEWS,

knowing that he was in the United States illegally, knowingly possessed a firearm and

ammunition, and the firearm and ammunition were in and affecting commerce.

18 U.S.C. § 922(g)(5)
18 U.S.C. §2
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 10 of 15

COUNT NINE
(Transporting Firearm and Ammunition in Interstate Commerce
With Intent to Commit Felony)
The Grand Jury for the District of Maryland further charges that:
On or about January 5, 2020, in the District of Maryland and elsewhere, the defendants,

BRIAN MARK LEMLEY, JR., and
PATRIK JORDAN MATHEWS,

with intent to commit therewith an offense punishable by imprisonment for a term exceeding one
year, and with knowledge and reasonable cause to believe that an offense punishable by
imprisonment for a term exceeding one year was to be committed therewith—that is, disposing
of a firearm and ammunition to an illegal alien, in violation of 18 U.S.C. § 922(d)(5), and being
and aiding and abetting an alien in possession of a firearm and ammunition, in violation of 18
U.S.C. §§ 922(g)(5) and 2—shipped, transported, and received a firearm and ammunition in

interstate commerce.

18 U.S.C. § 924(b)
18 U.S.C. §2

10
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 11 of 15

COUNT TEN
(Disposing of Firearm and Ammunition to [legal Alien)

The Grand Jury for the District of Maryland further charges that:
On or about January 11, 2020, in the District of Maryland and elsewhere, the defendant,
BRIAN MARK LEMLEY, JR.,
knowingly sold and otherwise disposed of any firearm and ammunition to any person knowing
and having reasonable cause to believe that such person, being an alien, was illegally and

unlawfully in the United States.

18 U.S.C. § 922(d)(5)

ii
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 12 of 15

COUNT ELEVEN
(Alien in Possession of Firearm and Ammunition)

The Grand Jury for the District of Maryland further charges that:
On or about January 11, 2020, in the District of Maryland and elsewhere, the defendant,

BRIAN MARK LEMLEY, JR., and
PATRIK JORDAN MATHEWS,

knowing that he was in the United States illegally, knowingly possessed a firearm and

ammunition, and the firearm and ammunition were in and affecting commerce.

18 U.S.C. § 922(g)(5)
18 U.S.C. §2

12
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 13 of 15

COUNT TWELVE
(Transporting Firearm and Ammunition in Interstate Commerce
With Intent to Commit Felony)
The Grand Jury for the District of Maryland further charges that:
On or about January 11, 2020, in the District of Maryland and elsewhere, the defendants,

BRIAN MARK LEMLEY, JR., and
PATRIK JORDAN MATHEWS,

with intent to commit therewith an offense punishable by imprisonment for a term exceeding one
year, and with knowledge and reasonable cause to believe that an offense punishable by
imprisonment for a term exceeding one year was to be committed therewith—that is, disposing
of a firearm and ammunition to an illegal alien, in violation of 18 U.S.C. § 922(d)(5), and being
and aiding and abetting an alien in possession of a firearm and ammunition, in violation of 18
U.S.C. §§ 922(g)(5) and 2—shipped, transported, and received a firearm and ammunition in

interstate commerce.

18 U.S.C. § 924(b)
18 U.S.C. §2

13
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 14 of 15

FORFEITURE ALLEGATION

The Grand Jury for the District of Maryland further finds that:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendants
that the United States will seek forfeiture as part of any sentence in accordance with 8 U.S.C.
§ 1324(b), 18 U.S.C. §§ 924(d) and 982(a)(6), and 28 U.S.C. § 2461(c), in the event of the
defendants’ convictions under Count One through Count Twelve of this Indictment.

Alien-Related Forfeiture

2. Upon conviction of any of the offenses set forth in Count One through Count

Five, the defendants,

BRIAN MARK LEMLEY, JR., and
WILLIAM GARFIELD BILBROUGH IV,

shall forfeit to the United States, pursuant to 8 U.S.C. § 1324(b), 18 U.S.C. § 982(a)(6), and 28
U.S.C. § 2461(c), any conveyance, including any vessel, vehicle, or aircraft, used in the
commission of such offenses; any property, real or personal, that constitutes or is derived from,
or is traceable to, the proceeds obtained directly or indirectly from the commission of such
offenses; and any property, real or personal, used to facilitate or intended to be used to facilitate,
the commission of such offenses.

3. The property to be forfeited includes, but is not limited to, a 2019 Chevrolet
Colorado ZR2 (VIN 1GCPTEE18K1 133848).

Firearms and Ammunition Forfeiture

4, Upon conviction of any of the offenses set forth in Count Six through Count

Twelve, the defendants,

BRIAN MARK LEMLEY, JR., and
PATRIK JORDAN MATHEWS,

14
Case 8:20-cr-00033-TDC Document 40 Filed 01/27/20 Page 15 of 15

shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any

firearms and ammunition involved in those offenses.

Substitute Assets

5. If, as a result of any act or omission of any defendants, any of the property

described above,
a.

b.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third person;

has been placed beyond the jurisdiction of the Court;

has been substantially diminished in value; or

has been commingled with other property which cannot be subdivided without

difficulty,

the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c),shall

be entitled to forfeiture of substitute property up to the value of the forfeitable property described

above.

8 U.S.C. § 1324(b)
18 U.S.C. § 924(d)
18 U.S.C. § 982(a)(6)
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)

A TRUE BHA:

SIGNATURE REDACTED

Kobuyt k Yu fi)
Robert K. Hur

United States Attorney

Date: January 27, 2020

E oreperson

15
